ITEMID: 001-75707
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DOLGUN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1934 and lives in Mersin.
5. On 20 July 1993 the General Directorate of National Roads and Highways expropriated two plots of land belonging to the applicant in Mersin in order to build a motorway. A committee of experts assessed the value of the plot of land and the relevant amount was paid to the applicant when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 16 June 1994 the Mersin Civil Court awarded him additional compensation in the amount of 343,826,000 Turkish liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 20 July 1993, the date of transfer of the title deeds.
7. On 1 June 1998 the Court of Cassation upheld the judgment.
8. On 17 May 2000 the General Directorate of National Roads and Highways paid the applicant TRL 1,336,460,000, interest included.
9. The relevant domestic law and practice are set out in the Akkuş v. Turkey judgment of 9 July 1997 (Reports of Judgments and Decision 1997-IV).
